In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00182-CR

______________________________



GEORGE ALLEN WILLIAMS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 71st Judicial District Court

Harrison County, Texas

Trial Court No. 05-0331X







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	A jury convicted George Allen Williams of capital murder, and he was sentenced by the trial
court to life imprisonment.  Williams filed his timely notice of appeal October 24, 2007.
	This Court has now been informed that Williams has died. 
	The death of an appellant during the pendency of his or her appeal deprives this Court of
jurisdiction.  Tex. R. App. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App. 1997);
Rheinlander v. State, 918 S.W.2d 527, 528 (Tex. Crim. App. 1996).  Accordingly, this appeal is
permanently abated.


						Jack Carter
						Justice

Date Submitted:	January 28, 2008
Date Decided:		January 29, 2008

Do Not Publish

xception Locked="false" Priority="39" Name="toc 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00102-CV
                                                ______________________________
 
 
 
                        IN THE INTEREST
OF C.L.H., A MINOR CHILD
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                           Franklin County, Texas
                                                            Trial
Court No. 10,454
 
                                                       
                                           
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Billy
Jack Holloway was delinquent in making child support payments on numerous
occasions over a two-year period resulting in contempt rulings.  On June 25, 2009, a hearing on a motion to
revoke community supervision was conducted.  At the conclusion of the hearing, the trial
court confirmed child support arrearages in the amount of $5,539.76, ordered
release of those arrearages to the date Holloway became totally and permanently
disabled (thus releasing $2,347.56 in child support arrearages) and entered
judgment for past due child support in the amount of $3,192.20.  The court confirmed medical support
arrearages in the amount of $660.82, ordered release of medical support
arrearages to the date Holloway became totally and permanently disabled (thus
releasing $326.46 in medical support arrearages) and entered judgment for past
due medical support in the amount of $334.36. 
In addition, the court ordered termination of current medical support as
of June 1, 2009, and awarded judgment to Courtney Deann Peckham (mother of
C.L.H.) for social security disability benefits received by Holloway.  
            The
Office of the Texas Attorney General contends that the trial court abused its
discretion in (1) reducing child support and medical support arrearages, (2)
terminating current medical support, and (3) failing to award statutory
interest on the judgment for lump sum distribution arrearages.  
            We
addressed each of these issues in detail in our opinion of this date styled In re J.S.H., cause number 06-09-00101-CV.  For the reasons stated therein, we reverse
that portion of the judgment which releases past due child and medical support
and render judgment that confirms child and medical support arrearages in the
amounts determined to exist on May 31, 2009. 
We affirm that portion of the judgment ordering Holloway to pay $755.99
to Peckham without additional statutory interest on this amount.  We remand to the trial court for a
determination of the appropriate amount of cash medical support to be included
in the judgment.  
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          April
20, 2010
Date Decided:             April
21, 2010